GAS 245D          Judgment in a Criminal Case for Revocations

                                                                                                          j i C




                                         United States District Court,, ,v
                                                                Southern District of Georgia                                  Ml 10-33
                                                                     Augusta Division
                                                                                                         M t:o%(
              UNITED STATES OF AMERICA                                              JUDGMENTIN                                      CASE
                                  V.
                                                                                    (For Revocation of Probation or Supervised Release)
                       Keith R. Cummings
                                                                                    Case Number:                  1:10CR00324-1; 1:11CR00042-1

                                                                                     USM Number:                  16749-021

                                                                                    IngaHk^
                                                                                     Defendant's Attorney
THE DEFENDANT:

|X| admitted guilt to violation of mandatory and standard conditions of the term of supervision.
□ was found in violation of conditions(s)                                                         after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number               Nature of Violation                                                                         Violation Ended


              1                   The defendant committed another federal, state, or local crime (mandatory                   October 20, 2019
                                  condition).

                                  See page two for additional violations

           The defendant is sentenced as provided in pages 3 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated the            condition(s).                            , and is discharged as to such violation(s).

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             January 15, 2020
Last Four Digits of Defendant's Soc. Sec No.: 0945                           Date of Imposition of Judgment




Defendant's Year of Birth: 1984
                                                                             Signature


City and State of Defendant's Residence:

Portal, Georgia                                                              J. RANDAL HALL, CHIEF JUDGE
                                                                             UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF GEORGIA
                                                                             Name and Title of Judge

                                                                                                       le 2.0
                                                                             Date
 GAS 245D       Judgment in a Criminal Case for Revocations                                 Judgment — Page 2 of5


 DEFENDANT:            Keith R. Cummings
 CASE NUMBER:          1:10CR00324-1; 1:11CR00042-1



                                                 ADDITIONAL VIOLATIONS


                                                                                    Violation Ended
Violation Number            Nature of Violation


                            The defendant committed another federal, state, or      October 21,2019
                            local crime (mandatory condition).

                            The defendant failed to pay a financial obligation as   November 6, 2019
                            directed by the Court(mandatory condition).

                            The defendant failed to notify the probation office     May 27, 2019
                            within 72 hours of being arrested or questioned by
                            law enforcement(standard condition).

                            The defendant failed to notify the probation office     June 1, 2019
                            within 72 hours of being arrested or questioned by
                            law enforcement(standard condition).

                            The defendant failed to notify the probation office     October 8, 2019
                            within in 72 hours of being arrested or questioned by
                            law enforcement(standard condition).

                            The defendant failed to notify the probation office     October 10,2019
                            within 72 hours of being arrested or questioned by
                            law enforcement(standard condition).

                            The defendant failed to notify the probation office     October 11, 2019
                            within 72 hours of being arrested or questioned by
                            law enforcement(standard condition).
GAS 245D              Judgment in a Criminal Case for Revocations                                                     Judgment — Page 3 of5



DEFENDANT:                   Keith R. Cummings Generation
CASE NUMBER:                 1:10CR00324-1; 1:11CR00042-1



                                                                    IMPRISONMENT

            The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total
            term of: 18 months, with no term of supervision to follow.


     □      The Court makes the following recommendations to the Bureau of Prisons:



     lEI    The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

           □     at                                  □     a.m.      □ p.m.         on
           □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □     before 2 p.m. on

           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                             to


at                                                       , with a certified copy of this Judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                               By
                                                                                                     DEPUTY UNITED STATES MARSHAL
GAS 245D          Judgment in a Criminal Case for Revocations                                                          Judgment — Page 4 of5


DEFENDANT:               Keith R. Cummings Generation
CASE NUMBER:             1:10CR00324-1; 1:11CR00042-1




                                             CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments.

              Assessment         JVTA Assessment *                    Fine                                  Restitution
TOTALS                                                                Original fine is reimposed,           ^
                                                                                       ,,    .              Original restitution IS
                                                                      with credit for all monies              .       ,           i..
                                                                        ..                                  reimposed, with credit
                                                                                                            for all monies paid


□     The determination of restitution is deferred until                                . An Amended Judgment in a Criminal Case(A0245C)
      will be entered after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                               Total Loss**                          Restitution Ordered                  Priority or Percentage




TOTALS                              $                                        $

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of payments
      may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     □     the interest requirement is waived for the           □   fine         □ restitution.

     □     the interest requirement for the         □ fine          □ restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113AofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D          Judgment in a Criminal Case for Revocations                                                             Judgment — Page 5 of5


DEFENDANT:                Keith R. Cummings Generation
CASE NUMBER:              1:10CR00324-1; 1:1 ]CR00042-1




                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A    □     Lump sum payment of $                    _ _ _       due immediately, balance due

           □    not later than                                     , or
           □    in accordance      □ C,        □ D,        □ E, or        □ F below; or

B    13    Payment to begin immediately (may be combined with                 DC,         □ D, or          |3 F below); or

C    n Payment in equal                       _ (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                          (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D    □     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                        (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    □     Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    3     Special instructions regarding the payment of criminal monetary penalties:
           Pursuant to 18 U.S.C. § 3664(f)(3)(B), nominal payments of either quarterly installments of a minimum of $25 if working non-
           UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR shall be made. Upon release from imprisonment
           nominal payments of a minimum of $250 per month shall be made. All payments are to be made payable to: Clerk, United States
           District Court, P. O. Box 1130, Augusta, Georgia 30903.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.

□     The defendant shall pay the cost of prosecution.
□     The defendant shall pay the following court cost(s):
□     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
